UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1241



MORRIS   LAW   OFFICE,    P.C.,     A    Virginia
Professional Corporation,

                                                 Plaintiff - Appellee,

          and


TEE ENGINEERING COMPANY,        INCORPORATED,   A
Kentucky Corporation,

                                                 Defendant - Appellee,

          versus


JAMES EDDIE TATUM; ANN TATUM,

                                              Defendants - Appellants.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CA-03-35)


Submitted:   August 15, 2005                 Decided:   August 24, 2005


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Eddie Tatum and Ann Tatum, Appellants Pro Se. Walton Davis
Morris, Jr., Charlottesville, Virginia, Peter Booth Vaden,
Charlottesville, Virginia; David Brian Rubinstein, Fredericksburg,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          James Eddie Tatum and Ann Tatum appeal the district

court’s order accepting the recommendation of the magistrate judge

and granting, in part, the Morris Law Office’s motion for summary

judgment and Tee Engineering’s motion for summary judgment.     We

find that the Tatums failed to file timely objections to the

magistrate judge’s report and have therefore waived appellate

review of the substance of the recommendation.   See Thomas v. Arn,

474 U.S. 140, 155 (1985); Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).    Accordingly, we affirm the decision of the

district court. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -